UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One):x Form 10-K o Form 20-Fo Form 11-Ko Form 10-Qo Form 10-DoForm N-SARoForm N-CSR For Period Ended:May 31, 2009 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instructions Before Preparing Form.Please Print or Type. NOTHING IN THIS FORM SHALL BE CONSTRUED TO IMPLY THAT THE COMMISSION HAS VERIFIED ANY INFORMATION CONTAINED HEREIN. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART 1—REGISTRANT INFORMATION Full Name of Registrant The Hartcourt Companies, Inc. Former Name if Applicable N/A Address of Principal Executive Office (Street and Number) Room 503, Jinqiao Building, No. 2077, West Yan’anRoad, City, State and Zip Code Shanghai, China200336 PART II—RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort of expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, FormN-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III—NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Hartcourt Companies, Inc. (the “Company”) could not complete the filing of its Quarterly Report on Form 10-K for the quarter ended May 31, 2009 due to a delay in reviewing and compiling information required to be included in the Company’s Form 10-K, which delay could not be eliminated by the Company without unreasonable effort and expense.In accordance with Rule 12b-25 of the Securities Exchange Act of 1934, the Company will file its Form 10-K no later than the 15th calendar day following the prescribed due date. PART IV—OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Victor Zhou
